Citation Nr: 0103595	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for an atrial septal defect.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to April 
1983.  

This matter arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  
The issue involving entitlement to service connection for 
sleep apnea will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  An unappealed May 1988 rating decision by the RO 
confirmed a prior November 1983 rating decision which denied 
the veteran's claim for service connection for an atrial 
septal defect.  

2.  Additional evidence submitted since the RO's May 1988 
rating decision with respect to the veteran's claim for 
service connection for an atrial septal defect does not bear 
directly and substantially on the issue under consideration, 
and is not, by itself, or in conjunction with evidence 
previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  


CONCLUSIONS OF LAW

1.  The May 1988 rating decision by the RO, which denied 
service connection for an atrial septal defect, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2000).  


2.  The evidence received since the RO's May 1988 rating 
decision is not new and material, and the veteran's claim for 
service connection for an atrial septal defect is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a November 1983 rating decision, the RO denied the 
veteran's claim for service connection for an atrial septal 
defect.  By a subsequent rating decision of May 1988, the RO 
confirmed its prior decision.  The veteran was informed of 
his appellate rights, but did not appeal that decision, which 
subsequently became final.  As such, his claim may only be 
reopened if new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

In August 1998, the veteran attempted to reopen his claim for 
service connection for an atrial septal defect.  By a 
December 1998 rating decision, it was determined that he had 
not submitted new and material evidence to reopen the 
previously denied claim.  This appeal followed.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); see also 38 U.S.C.A. § 5108 (West 1991); Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (new and material evidence is "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
eliminated the concept of a well-grounded claim.  The new law 
did not, however, eliminate the requirement for a claimant to 
submit new and material evidence in order for a previously 
denied claim to be reopened.  Accordingly, if new and 
material evidence has been found to have been submitted, the 
claim is reopened and adjudicated on the merits, taking into 
account the VA's redefined obligations with respect to its 
duty to assist the veteran in developing evidence.  The VA 
must ensure that all other due process requirements have been 
met.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  The evidence may show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307 (2000).  Cardiovascular-renal disease is 
one of the chronic diseases for which such presumptive 
service connection may be granted. 38 C.F.R. § 3.309(a) 
(2000).  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting disorder, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).

Further, governing regulations provide that the usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury was otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b)(1) (2000).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2000).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

In reaching its initial November 1983 decision, the RO 
determined that the veteran's atrial septal defect was a 
congenital or developmental defect, and was not permanently 
aggravated by his active service.  The May 1988 rating 
decision confirmed the prior decision.  The evidence 
considered by the RO in reaching its November 1983 and May 
1988 rating decisions consisted of the veteran's service 
medical records, the report of a VA rating examination dated 
in March 1987, and private clinical treatment records dating 
from March 1986 through January 1988.  

The veteran's service medical records showed that at the time 
of his routine service separation physical examination of 
November 1982, he was found to have what was characterized as 
an asymptomatic systolic heart murmur.  He underwent a 
cardiac catheterization in December 1982, and was found to 
have an atrial septal defect.  The veteran was subsequently 
admitted to a military medical facility in February 1983, and 
underwent a closure of the atrial septal defect via a 
sternotomy with cold cardioplegia and cardiopulmonary bypass.  
The veteran was discharged from the military hospital in 
April 1983, and was noted to have a Grade II/IV systolic 
ejection murmur but no diastolic murmur.  He was subsequently 
pronounced fit for full duty.  

Following his discharge from active duty, the service medical 
records show that the veteran served in the Naval Reserves, 
and in January and February 1986, he underwent additional 
diagnostic procedures involving his septal atrial defect.  
The veteran underwent further surgery for a recurrent 
secundum atrial septal defect in April 1986.  At that time, a 
pacemaker was installed.  A letter from William K. Fleming, 
M.D., to the administrative personnel at the veteran's Naval 
Reserve unit dated in June 1986 indicates that the veteran 
had no restrictions on his activities.  The surgical incision 
and heart were considered to be totally healed, and were as 
strong or stronger than preoperatively.  Dr. Fleming stated 
that the veteran was ready for unrestricted activity, and 
fully fit for full duty.  

The report of the March 1987 VA rating examination showed 
that the veteran had undergone open-heart surgery in service 
to repair a hole in the upper chambers in his heart.  The 
veteran was noted to have an irregular heart beat, but other 
than the presence of the pacemaker, his heart was normal in 
size in configuration.  The examiner concluded with a 
diagnosis of atrial septal defect; status-post two repairs.  
The clinical treatment records were duplicative of those 
documents contained within the veteran's service medical 
records, and only tended to show the presence of an atrial 
septal defect requiring several repairs.  Other than noting 
the presence of the atrial septal defect, the clinical 
treatment records and VA rating examination report did not 
show that the veteran's atrial septal defect was subject to 
superimposed disease or injury during military service.  

In August 1998, the veteran attempted to reopen his claim for 
service connection for an atrial septal defect.  In support 
of his claim to reopen, he submitted clinical treatment 
records dating from September 1984 through May 1997.  These 
records show that the veteran was seen for a variety of 
physical complaints during that period.  However, the 
treatment records do not reflect treatment for the veteran's 
atrial septal defect, other than noting he had undergone 
surgery in 1983 and in 1986.  Otherwise, the records are 
essentially photocopies of clinical treatment records 
previously considered by the RO in denying the veteran's 
claim for service connection.  

Compared with the evidence previously submitted, the clinical 
treatment records fail to show that the veteran's atrial 
septal defect was subject to superimposed disease or injury 
in service.  Aside from showing that the veteran had 
undergone surgery in 1983 and in 1986, the newly submitted 
clinical treatment records fail to show that the veteran had 
been seen for any problems associated with his atrial septal 
defect.  In short, the newly submitted records do not add 
anything of significance to the evidence of record since May 
1988.  

The Board has evaluated the evidence received from the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for an 
atrial septal defect has been submitted.  As noted, none of 
the clinical treatment records contain any information that 
was not of record at the time of the May 1988 rating 
decision.  In fact, the newly submitted clinical treatment 
records which do address the surgery and symptoms the veteran 
experienced prior to May 1988 are essentially photocopies of 
evidence previously submitted and considered.  

Therefore, as the newly submitted evidence is essentially 
cumulative and duplicative of evidence previously considered, 
the Board finds that the veteran's contentions are not 
supported by the evidence of record.  The newly submitted 
evidence does not add to the record, is cumulative at best, 
and does not otherwise bear directly and substantially on the 
matter under consideration.  Further the evidence submitted 
since May 1988 is not so significant that it must be 
considered in order to fairly and fully decide the merits of 
the veteran's appeal.  In short, the evidence submitted in 
support of the veteran's claim to reopen does not contribute 
to a more complete picture of the circumstances surrounding 
the veteran's atrial septal defect.  

The Board has also considered the contentions advanced by the 
veteran and his service representative that he should be 
entitled to an independent medical opinion under the 
provisions of 38 C.F.R. § 3.328 (2000).  The veteran appears 
to argue that because of the nature of his atrial septal 
defect, he should be entitled to an independent medical 
examination.  According to VA regulation, an opinion of an 
independent medical expert may be obtained in cases where the 
medical issue under consideration is of such medical 
complexity or controversy as to justify soliciting an opinion 
from an independent medical expert.  38 C.F.R. §§ 3.328, 
20.901 (2000).  In this case, the Board finds that the issue 
presented is neither complex nor controversial as to justify 
the solicitation of an opinion from an independent medical 
expert.  Here, it has been determined that the veteran 
underwent ameliorative surgery to correct a pre-existing 
congenital, or developmental defect, and there is no 
competent medical evidence of record demonstrating that such 
defect was subject to superimposed disease or injury in 
service.  Further, to the extent that the veteran has asserts 
a causal connection between the disability at issue and his 
military service, the Board observes that lay statements do 
not constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the evidence submitted since May 1988 is not new and 
material, the veteran's claim may not be reopened.  The 
veteran, of course, may apply at any time to reopen his 
claim.  Medical evidence, such as clinical treatment records 
showing that his atrial septal defect is causally related to 
his active military service in addition to supporting 
evidence accompanied by a plausible rationale, would be 
required to reopen the veteran's claim for service 
connection.  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for the claimed 
disabilities.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for an atrial septal 
defect has not been reopened, and such benefit remains 
denied.  


REMAND

The veteran contends that he incurred sleep apnea in service, 
and that symptomatology of such disorder was manifested in 
service when he was reprimanded for falling asleep while on 
watch duty.  In addition, he maintains that he fell asleep or 
was otherwise unaware of his surroundings when he was 
involved in an automobile accident shortly after his release 
from active duty.  A review of the veteran's claims file 
discloses that he has not undergone a VA rating examination 
to determine the nature and etiology of any sleep apnea 
disorder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed sleep apnea.  
After obtaining any necessary 
authorization, all identified treatment 
records not currently of record should be 
obtained and associated with the 
veteran's claims file.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
the claimed sleep apnea.  All necessary 
studies and/or tests should be conducted.  
The veteran's claims file, including all 
newly associated evidence should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to identify any 
sleep apnea or related disorder found to 
be present, and to indicate whether such 
disorder, if present, was incurred in 
service.  If no sleep apnea disorder is 
diagnosed, or if the etiology of such 
disorder cannot be determined, the 
examiner should so indicate.  Any 
opinions rendered should be based on a 
clinical examination of the veteran and 
on a review of the relevant medical 
evidence contained in the veteran's 
claims file.  Any medical opinions 
offered should be reconciled with all 
other opinions of record.  Further, a 
complete rationale for all opinions 
expressed must be included in the 
typewritten examination report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
sleep apnea on the basis of all relevant 
evidence and the applicable laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered 

in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals
	



 



